DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 26-45 are pending, claims 1-25 having been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-32 and 36-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/135590A2 to Dornbusch et al. (see machine translation).
As to claims 26 and 38, Dornbusch discloses a surface microstructure (as well as a method of manufacturing said surface microstructure by providing said surface and plurality of protrusions on the surface), the surface microstructure comprising: a surface and a plurality of protrusions on the surface (see Dornbusch machine translation paragraph [0002]), wherein each of the protrusions has a width that changes along its length and wherein the protrusions are all oriented in substantially the same direction, and wherein the protrusions each have a length between 10 and 1000 microns and a maximum width between 5 and 100 microns (see Dornbusch Fig. 2d and machine translation paragraph [0063] disclosing triangular protrusions with a length of 200 microns and a width at most 100 microns).  Dornbusch further discloses other embodiments wherein the length can be between 100-800 microns and a width of up to 600 microns (see Dornbusch Fig. 1 and machine translation paragraph [0016]; see also Fig. 2a and paragraph [0058] disclosing protrusions 400 microns long and at most 150 microns wide).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)).  
As to claim 27, Dornbusch discloses that the surface microstructure is antifouling (read as improved self-cleaning properties compared to the same surface without the protrusions) (see, e.g., Dornbusch machine translation paragraph [0005]).
As to claim 28, Dornbusch discloses that each protrusion is connected to the surface along its entire length (see Dornbusch Fig. 1).
As to claim 29, Dornbusch discloses that the protrusion can decrease in width along its length to a point at one end of the protrusion, wherein each protrusion is triangular (see Dornbusch Fig. 2d, 3c).
As to claim 30, Dornbusch discloses that the length of each protrusion can have a length of 200 microns (see Dornbusch Fig. 2d and machine translation paragraph [0063]).
As to claim 31, Dornbusch discloses that the protrusions can all be substantially identical (see, e.g., Dornbusch Figs. 2a and 2d).
As to claim 32, Dornbusch discloses that the surface microstructures can be hydrophobic (see Dornbusch machine translation paragraph [0028]).
As to claim 36, Dornbusch discloses an article comprising the surface microstructure of claim 26 (see, e.g., Dornbusch machine translation paragraph [0005] disclosing an antifouling sheet).
As to claim 37, Dornbusch discloses that the surface microstructure is a first surface microstructure provided on a first region of the article and wherein the article can comprise a second region with a second surface microstructure, wherein the first and second microstructure have different properties (see, e.g., Dornbusch Fig. 2d where having a first region with the first surface microstructures and a second region with a second surface microstructure with different properties – see machine translation paragraph [0063]).
As to claim 39, Dornbusch discloses that the protrusions can be made by embossing with a roller (read as stamping or moulding) (see Dornbusch machine translation paragraph [0034]).
As to claim 40, claim 40 depends upon claim 39 and claim 39 discloses that “the protrusions are formed by at least one of stamping, moulding, 3D-printing, or a self-assembly technique.”  The self-assembly technique is not a required element and thus claim 40 is considered as disclosed by Dornbusch since claim 40 only present additional limitations to a non-required element of claim 39.
As to claim 41, Dornbusch discloses that the length to width ratio can be from 1:0.167 to 1:0.76 (see Dornbusch paragraph [0016]; see MPEP 2144.05(I) where in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
As to claim 42, Dornbusch discloses that the height can be as low as 10 microns and up to 1000 microns (see Dornbusch machine translation paragraph [0008]; see MPEP 2144.05(I) where in the case 
As to claim 43, Dornbusch discloses that the distance between the outer edges of the bases can be at least 0.1 times and at most five times the longest dimension of the protrusion (see Dornbusch paragraph [0009]; see MPEP 2144.05(I) where in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
As to claim 44, Dornbusch discloses that the protrusions can be in rows (see, e.g., Dornbusch machine translation paragraph [0014]).  Furthermore, Dornbusch discloses that the distance between the outer edges of the bases can be at least 0.1 times and at most five times the longest dimension of the protrusion (see Dornbusch paragraph [0009]; see MPEP 2144.05(I) where in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
As to claim 45, Dornbusch discloses that the material of the protrusions can be different to that of the surface (see Dornbusch machine translation paragraph [0034]).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/135590A2 to Dornbusch et al. (see machine translation) as applied to claim 26 above, and further in view of U.S. Patent App. Pub. No. 2017/0157653 to Parker.
Dornbusch is relied upon as discussed above with respect to the rejection of claim 26.
As to claim 33, while Dornbusch does not explicitly disclose that over 50% of the surface is covered by the protrusions, Parker discloses a similar surface microstructure wherein surface coverage is a known results effective variable and wherein it is preferable that greater than 50% of the surface is covered by the protrusions (see Parker paragraph [0041]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the surface coverage of the protrusions to be greater than 50% to optimize the antifouling effect of the protrusions.

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/135590A2 to Dornbusch et al. (see machine translation) as applied to claim 26 above, and further in view of WO2016/156863A2 to Parker (“WO’863 patent”).
Dornbusch is relied upon as discussed above with respect to the rejection of claim 26.
As to claim 34, while Dornbusch does not explicitly disclose coating with a color, said coating appears to be merely an aesthetic design change that does not affect the functionality (see MPEP 2144.04(I)).  To the extent that said “reflector” recitation is more than a mere aesthetic design change, the WO’863 patent discloses that reflector coatings are known in the art (see WO’863 Abstract).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious (see MPEP 2143(I)(A)), and it would have been obvious to one of ordinary skill in the art to combine Dornbusch with the WO’863 patent in order to impart a desired color to an object (see the WO’863 patent page 1, lines 4-6).
As to claim 35, Dornbusch discloses that the surface can be a fiber (see Dornbusch paragraphs [0023]-[0024]).  While Dornbusch discloses that the protrusions are embossed or penetrated into the fabric (see Dornbusch paragraphs [0033]-[0034]), to the extent that it could be argued that Dornbusch does not explicitly disclose that cutting grooves into the surface of the fiber, the WO’863 discloses a similar surface microstructure wherein the fabric is cut to produce the surface microstructures (see WO’863 page 30, lines 9-17), and it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dornbusch to cut the fibers to form grooves for the microstructures as disclosed by WO’863 patent and the results would have been predictable (simple substitution of one known equivalent element for another is prima facie obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714